



EXHIBIT 10.1


INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT is made as of the 6th day of November 2018, by
and between Callaway Golf Company, a Delaware corporation (the "Company"), and
Laura Flanagan ("Indemnitee"), a director of the Company.
WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance covering directors, the significant increases in
the cost of such insurance and the general reductions in the coverage of such
insurance;
WHEREAS, although the Company currently has directors liability insurance, the
coverage of such insurance is such that many claims which may be brought against
Indemnitee may not be covered, or may not be fully covered, and the Company may
be unable to maintain such insurance;
WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation subjecting directors to expensive litigation
risks at the same time that liability insurance has been severely limited;
WHEREAS, the current protection available may not be adequate given the present
circumstances, and Indemnitee may not be willing to serve as a director without
adequate protection;
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors of the Company
and to indemnify its directors so as to provide them with the maximum protection
permitted by law;
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
1.    DEFINITIONS. The following terms, as used herein, have the following
meaning:
1.1    Affiliate. "Affiliate" means, (i) with respect to any corporation, any
officer, director or 10% or more shareholder of such corporation, or (ii) with
respect to any individual, any partner or immediate family member of such
individual or the estate of such individual, or (iii) with respect to any
partnership, trust or joint venture, any partner, co-venturer or trustee of such
partnership, trust of joint venture, or any beneficiary or owner having 10% or
more interest in the equity, property or profits of such partnership, trust or
joint venture, or (iv) with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with such Person or any Affiliate of such Person.
1.2    Agreement. "Agreement" shall mean this Indemnification Agreement, as the
same may be amended from time to time hereafter.
1.3    DGCL. "DGCL" shall mean the Delaware General Corporation Law, as amended.
1.4    Person. "Person" shall mean any individual, partnership, corporation,
joint venture, trust, estate, or other entity.
1.5    Subsidiary. "Subsidiary" shall mean any corporation of which the Company
owns, directly or indirectly, through one or more subsidiaries, securities
having more than 50% of the voting power of such corporation.
2.
INDEMNIFICATION

2.1    Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or witness or other participant in, or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than action by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director of the Company or any subsidiary of the Company,
by reason of any action or inaction on the part of Indemnitee while a director
of the Company or any Subsidiary, and/or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, against all expense, liability and loss (including attorneys' fees),
judgments, fines and amounts paid in settlement





--------------------------------------------------------------------------------





(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with such action, suit or proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee's conduct was unlawful
and provided, further, that the Company has determined that such indemnification
is otherwise permitted by applicable law.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in the best
interests of the Company or that Indemnitee had reasonable cause to believe that
Indemnitee's conduct was unlawful.
2.2    Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or a witness or other
participant in or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Company or any Subsidiary to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director of the Company or any Subsidiary, by reason of any action or inaction
on the part of Indemnitee while a director of the Company or a Subsidiary or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against all expense,
liability and loss (including attorneys' fees) and amounts paid in settlement
(if such settlement is court-approved) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action or suit
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and its
shareholders and provided, further, that the Company has determined that such
indemnification is otherwise permitted by applicable law. No indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company in the performance of
Indemnitee's duties to the Company and its shareholders, unless and only to the
extent that the court in which such proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.
2.3    Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 2.1 or 2.2 or the defense of any claim, issue
or matter therein, Indemnitee shall be indemnified against expenses (including
attorneys' fees) actually and reasonably incurred by Indemnitee in connection
therewith.
2.4    Enforcing the Agreement. If Indemnitee properly makes a claim for
indemnification or an advance of expenses which is payable pursuant to the terms
of this Agreement, and that claim is not paid by the Company, or on its behalf,
within ninety days after a written claim has been received by the Company, the
Indemnitee may at any time thereafter bring suit against the Company to recover
the unpaid amount of the claim and if successful in whole or in part, the
Indemnitee shall be entitled to be paid also all expenses actually and
reasonably incurred in connection with prosecuting such claim.
2.5    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
3.
EXPENSES; INDEMNIFICATION PROCEDURE

3.1    Advancement of Expenses. The Company shall advance all expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any civil or criminal action, suit or proceeding referenced in Section
2.1 or 2.2 hereof. Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized hereby
or that such indemnification is not otherwise permitted by applicable law. The
advances to be made hereunder shall be paid by the Company to Indemnitee within
thirty (30) days following delivery of a written request therefor or by
Indemnitee to the Company.
3.2    Determination of Conduct. Any indemnification (unless ordered by a court)
shall be made by the Company only as authorized in the specified case upon a
determination that indemnification of Indemnitee is proper under the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Sections 2.1 or 2.2 of this Agreement. Such determination shall be made
by any of the following: (1) the Board of Directors (or by an executive
committee thereof) by a majority vote of directors (or committee members) who
are not parties to such action, suit or proceeding, even though less than





--------------------------------------------------------------------------------





a quorum, (2) if there are no such disinterested directors, or if such
disinterested directors so direct, by independent legal counsel in a written
opinion, (3) by the shareholders, with the shares owned by Indemnitee not being
entitled to vote thereon, or (4) the court in which such proceeding is or was
pending upon application made by the Company or Indemnitee or the attorney or
other person rendering services in connection with the defense, whether or not
such application by Indemnitee, the attorney or the other person is opposed by
the Company.
3.3    Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee's right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be given in the manner set forth in
Section 10.3 hereof and to the address stated therein, or such other address as
the Company shall designate in writing to Indemnitee. In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee's power.
3.4    Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3.3 hereof, the Company has director liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such proceeding in accordance with the terms
of such policies.
3.5    Selection of Counsel. In the event the Company shall be obligated under
Section 3.1 hereof to pay the expenses of any proceeding against Indemnitee, the
Company shall be entitled to assume the defense of such proceeding, with counsel
approved by Indemnitee, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (a) Indemnitee shall have the right to employ separate counsel in
any such proceeding at Indemnitee's expense; and (b) if (i) the employment of
counsel by Indemnitee has been previously authorized by the Company, (ii)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (iii) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee's counsel
shall be at the expense of the Company (subject to the provisions of this
Agreement).
4.
ADDITIONAL INDEMNIFICATION RIGHTS; NON‑EXCLUSIVITY

4.1    Application. The provisions of this Agreement shall be deemed applicable
to all actual or alleged actions or omissions by Indemnitee during any and all
periods of time that Indemnitee was, is, or shall be serving as a director of
the Company or a Subsidiary.
4.2    Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law (except as set forth in Section 8 hereof),
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company's Certificate of Incorporation,
the Company's Bylaws or by statute. In the event of any changes, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors,
such changes shall be, ipso facto, within the purview of Indemnitee's rights and
the Company's obligations under this Agreement. In the event of any change in
any applicable law, statute, or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors, such changes,
except to the extent otherwise required by such law, statute or rule to be
applied to this Agreement shall have no effect on this Agreement or the parties'
rights and obligations hereunder.
4.3    Non-Exclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which an Indemnitee may be entitled under
the Company's Certificate of Incorporation, its Bylaws, any agreement, any vote
of shareholders or disinterested directors, the DGCL, or otherwise, both as to
action in Indemnitee's official capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for an action taken or not taken while serving
in an indemnified capacity even though he may have ceased to serve in such
capacity at the time of any action, suit or other covered proceeding.
5.
PARTIAL INDEMNIFICATION

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses, judgments,
fines or penalties actually or reasonably incurred by Indemnitee in the
investigation, defense,





--------------------------------------------------------------------------------





appeal or settlement of any civil or criminal action, suit or proceedings but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for that portion to which Indemnitee is entitled.
6.
MUTUAL ACKNOWLEDGMENT

Both the Company and Indemnitee acknowledge that in certain instances, federal
law or public policy may override applicable state law and prohibit the Company
from indemnifying its directors under this Agreement or otherwise. For example,
the Company and Indemnitee acknowledge that the Securities and Exchange
Commission (the "SEC") has taken the position that indemnification is not
permissible for liabilities arising under certain federal securities laws, and
federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.
7.
LIABILITY INSURANCE

The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable, insurance companies providing the
directors with coverage for losses from wrongful acts, or to ensure the
Company's performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage. In all such
policies of liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company's directors. Notwithstanding the
foregoing, the Company shall have no obligation, to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or Subsidiary of the Company.
8.
SEVERABILITY

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
9.
EXCEPTIONS

9.1    Exceptions to Company's Obligations. Any other provision to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement for the following:
(a)    Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, unless said proceedings or
claims were authorized by the board of directors of the Company.
(b)    Improper Personal Benefit. To indemnify Indemnitee against liability for
any transactions from which Indemnitee, or any Affiliate of Indemnitee, derived
an improper personal benefit, including, but not limited to, self-dealing or
usurpation of a corporate opportunity.
(c)    Dishonesty. To indemnify Indemnitee if a judgment or other final
adjudication adverse to Indemnitee established that Indemnitee committed acts of
active and deliberate dishonesty, with actual dishonest purpose and intent,
which acts were material to the cause of action so adjudicated.
(d)    Insured Claims; Paid Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which





--------------------------------------------------------------------------------





have been paid directly to Indemnitee (i) by an insurance carrier under a policy
of liability insurance maintained by the Company, or (ii) otherwise by any other
means.
(e)    Claims Under Section 16(b). To indemnify Indemnitee for an accounting of
profits in fact realized from the purchase and sale of securities within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
any similar successor statute.
10.
MISCELLANEOUS

10.1    Construction of Certain Phrases.
(a)    For purposes of this Agreement, references to the "Company" shall include
any resulting or surviving corporation in any merger or consolidation in which
the Company (as then constituted) is not the resulting or surviving corporation
so that Indemnitee will continue to have the full benefits of this Agreement.
(b)    For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee or agent of the Company which impose duties on,
or involves services by, such director, officer, employee or agent with respect
to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner "reasonably
believed to be in the best interests of the Company and its shareholders" as
referred to in this Agreement.
10.2    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee's estate, heirs, legal representatives and assigns. Notwithstanding
the foregoing, the Indemnitee shall have no right or power to voluntarily assign
or transfer any rights granted to Indemnitee, or obligations imposed upon the
Company, by or pursuant to this Agreement. Further, the rights of the Indemnitee
hereunder shall in no event accrue to the benefit of, or be enforceable by, any
judgment creditor or other involuntary transferee of the Indemnitee.
10.3    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if mailed
by domestic certified or registered mail with postage prepaid, properly
addressed to the parties at the addresses set forth below, or to such other
address as may be furnished to Indemnitee by the Company or to the Company by
Indemnitee, as the case may be, on the third business day after the date
postmarked, or (ii) otherwise notice shall be deemed received when such notice
is actually received by the party to whom it is directed.
 
If to Indemnitee:
Laura Flanagan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If to Company:
Callaway Golf Company
 
 
 
2180 Rutherford Road
 
 
 
Carlsbad, CA 92008
 
 
 
Attention: Corporate Secretary
 



10.4    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of California
for all purposes in connection with any action or proceeding which arises out of
or related to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.


10.5    Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the internal laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within Delaware, and without regard to choice of law principles.







--------------------------------------------------------------------------------





1.
IRREVOCABLE ARBITRATION OF DISPUTES.



(a)    Indemnitee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. This includes, but is not
limited to, alleged violations of federal, state and/or local statutes, claims
based on any purported breach of duty arising in contract or tort, including
breach of contract, breach of the covenant of good faith and fair dealing,
violation of public policy, and violation of any statutory, contractual or
common law rights. The parties agree that arbitration is the parties' only
recourse for such claims and hereby waive the right to pursue such claims in any
other forum, unless otherwise provided by law. Any court action involving a
dispute which is not subject to arbitration shall be stayed pending arbitration
of arbitrable disputes.


(b)    Indemnitee and the Company agree that the arbitrator shall have the
authority to issue provisional relief. Indemnitee and the Company further agree
that each has the right, pursuant to California Code of Civil Procedure section
1281.8, to apply to a court for a provisional remedy in connection with an
arbitrable dispute so as to prevent the arbitration from being rendered
ineffective.


(c)    Any demand for arbitration shall be in writing and must be communicated
to the other party prior to the expiration of the applicable statute of
limitations.


(d)    The arbitration shall be conducted pursuant to the procedural rules
stated in the Commercial Rules of the American Arbitration Association ("AAA")
in San Diego. The arbitration shall be conducted in San Diego by a former or
retired judge or attorney with at least 10 years experience in
commercial-related disputes, or a non-attorney with like experience in the area
of dispute, who shall have the power to hear motions, control discovery, conduct
hearings and otherwise do all that is necessary to resolve the matter. The
parties must mutually agree on the arbitrator. If the parties cannot agree on
the arbitrator after their best efforts, an arbitrator from the American
Arbitration Association will be selected pursuant to the American Arbitration
Association National Rules for Resolution of Commercial/Business Disputes. The
Company shall pay the costs of the arbitrator's fees.


(a)The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.


(f)    It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and shall have access to essential documents
and witnesses as determined by the arbitrator.
(g)    The prevailing party shall be entitled to an award by the arbitrator of
reasonable attorneys' fees and other costs reasonably incurred in connection
with the arbitration.
(h)    The provisions of this Section shall survive the expiration or
termination of the Agreement, and shall be binding upon the parties.


I have read Section 10.6 and irrevocably agree to arbitrate any dispute
identified above.


 
 
 
 
 
(Indemnitee's initials)    
 
(Company's initials)










--------------------------------------------------------------------------------





10.7    Entire Agreement. The provisions of this Agreement contain the entire
agreement between the parties. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner except by an instrument in writing
signed by the parties.


10.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the parties hereby have executed this Agreement to be
effective as of the date first above written.


                    
 
CALLAWAY GOLF COMPANY
 
/s/ Brian P. Lynch
 
Brian P. Lynch
 
Senior Vice President,
 
Chief Financial Officer, General Counsel,
 
and Corporate Secretary
 
 
 
INDEMNITEE
 
/s/ Laura Flanagan
 
Laura Flanagan












































